Title: To George Washington from George Augustine Washington, 27 April 1789
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle,
Mount Vernon Apl 27th 1789

The reports of last Week were commited to the Tuesdays Stage and hope that nothing will interfere to prevent Your receiving them regularly, but if agreeable to you, wish rather to send them on Thursday as interuptions that often happen rendars it difficult for me to prepare them on Monday.
We have had during the week several rains which are noted in the diary of the weather but owing to the uncommon cold and high winds the good effects which might have been expected are but little seen—the Grain which was in the ground is brought forth but has made very little progress nor can it be otherwise while the surface of the earth remains baked as it is at present—We began plantg Corn in the New Ground today—shall begin tomorrow at Muddy hole and in the Course of the week at the other plantns on this side of the Creek and at the River plantn it may perhaps be the begining of the next—The Clover & Timothy seed has arrived agreeable to Bill of lading the Vessel on which it was shiped stoped here and landed it on Thursday night we have commenced sowg to day I expect as I order’d no time to be delay’d. I have consulted the Farmer and shall persue his advise respectg it—he approves the Harrows and will use them in putg in his he says that in his grounds it will not do

to use the Roller for by breakg the clods the ground will run to gather and bind in such a manner as to prove very injurious—The Roller will be used in the Neck as He thinks that ground not so apt to run being lately tended and in general not very stiff. have orderd the Roller from Muddy hole and shall put two to work—it is to be lamented that it had not arrived in season as much less difficulty would have attended and a greater certainty of its success. but to preserve your arrangements and persue your wishes will be a stimulus to every exertion—22 Bags Buck wheat containg by information 63 pr B: came to hand some time ago and 48 are now at Alexandria in Capt. Elwood containing 15⟨4⟩ B: (amt 214 pr) which will be down in the boat tomorrow which takes up a load Barley. The weather has not been more friendly to Fishing than other things, what have been caught have principally been disposed of to Waggoners from whom the best price is generally obtain’d—I had the shed Walls of the Barn inspected by Knowles who expressed no doubt of any part but that next the Sew’er from the Cellar they have all been filled up and well ram’ed. He advises the lower arches to be closed and the dirt raised against the walls so as to afford a passage for the water, the lower parts of the arches being below the surface of the surrounding ground—The enclosed Letter came here a few days ago which I opend knowg it to be from Mr Muse and supposing I should be able to act upon it without troubling you, but found a part of it related to what I was ignorant of. I went on Saturday to Alexandria to procure plank and scantling in exchange (no Vessels having called at the fishg landg[)] but found none that would answer your purposes and those who had of any kind would not make an exchange—I shall go tomorrow to Fredericksbg where I shall remain untill Saturday should there be a prospect of disposing of my property, but if not shall return before being unwilling to be absent at so busy a time—Fanny joins me in affectionate remembrance and sincerest wishes for your happiness—I am Your truely affectionate Nephew

Geo. A. Washington

